Title: From Thomas Jefferson to Craven Peyton, 7 September 1803
From: Jefferson, Thomas
To: Peyton, Craven


          
            
              Dear Sir
            
            Monticello Sep. 7. 03.
          
          I now send you the deed, and a copy of the Virginia law made by D. Carr, which will serve to instruct your agent in Kentucky what is to be done. I think it should be made the interest of Fontrees to stay in Kentucky till a court sets, before which mrs Henderson may appear & acknolege the deed, or the witnesses be summoned & prove it. the deed being proven, he should bring it back to have it recorded here. the deed is full, & sufficient. we have only to have it recorded to secure us in the sole right to a mill. the decision of the question must be put off till the deed is brought back. Accept my friendly salutations.
          
            
              Th: Jefferson
            
          
        